PaleN, C. J., concurring: The admission' of the execution against Ivers was a question addressed to and within the discretion of the district court, and this court can not review the exercise' of such discretion. The grounds of the objection to the introduction of the sheriffs deed in evidence, do not appear on the record. The objection can not therefore be considered by this court; for aught that appears, if the grounds of the objection had been stated, it might have been obviated on the trial-. The defendants were not entitled to a new trial, on the ground of surprise to the defendants. They should have asked for a continuance of the cause as a condition of such admission. Having failed to apply for a continuance, when the execution was offered in evidence and admitted by the court, it was too late to allege surprise as a ground for a new trial. The question whether either or both the deeds, under wbicb the defendants claim title to the premises, were fraudulent, was a proper one'for the consideration and determination of the jury, and if fairly submitted to the jury by the district court should not disturb their verdict. It remains to consider, whether the instructions of the court fairly submitted the question of fraud to the jury, or whether they were in any respect calculated to confuse or mislead the jury. A comparison of the instructions of the court with the evidence in the cause shows that the jury may have been misled by the instructions, on several points, but it is unnecessary to consider more’ than one which could hardly have failed to mislead the jury. The instructions (folio 52 of record) state that had the transaction (between Robinson and Ivers) been an honest and fair one, Robinson could have proved if the transaction was an honest one, by some person; that in fact the money was paid by him to Ivers, and that he was, in fact, in possession of the property, and claimed it as his; but no such proof is produced. This instruction appears to assume that the transaction was fraudulent because no consideration money was paid. It is true that Knapp, one of the subscribing witnesses to the deed, testified that he saw no money or note paid to Ivers (folio 47); but the instructions entirely ignore the testimony of Felipe Delgado (folios 48, 49), who swore that some eight years ago, he thinks in 1861 or 1862, Robinson had some money on deposit at his (Delgado’s) store; that about that’ time, on a certain day, Robinson came to his store with Ivers, and asked for the money he had on deposit there, stating that he had bought property from Ivers, mentioning the property in question; that he drew the money which he had on deposit, which was over three hundred dollars ($300), and with other money which he had, paid the same to Ivers in his (Delgado’s) presence. This evidence must have been overlooked or forgotten by the district judge when he instructed the jury that no proof was produced that money was paid by Robinson to Ivers on account of the purchase of the premises in question, as there was sufficient proof, if credited by the jury, to warrant them in finding that a part, at least, if not the whole, of the consideration or purchase money of the premises in question, was paid by Robinson to Ivers. This plain and palpable error in the instructions given by the district judge to the jury, constrains this court to reverse the judgment of the court below, and grant a new trial.